Citation Nr: 1205021	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  10-08 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from July 1963 to January 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the above-referenced Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2011, the Veteran testified at a hearing conducted before the undersigned Veterans Law Judge (VLJ) at the St. Petersburg RO.  The transcript of the hearing has been associated with the claims file and has been reviewed.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran's primary contention is that he developed peripheral neuropathy of both upper extremities and both lower extremities as a result of Agent Orange exposure during service.  The evidence in support of the claim includes the Veteran's DD Form 214, as well as a July 2009 VA Form 3101, both of which show he served on active duty in the Republic of Vietnam during the Vietnam era, and therefore is presumed to have been exposed to herbicides, specifically Agent Orange.  

Service connection can be established on a presumptive basis for certain diseases associated with exposure during service to herbicides.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.307, 3.309.  However, the Veteran has not been diagnosed as having acute or subacute peripheral neuropathy, a specific kind of peripheral neuropathy, which the governing regulation requires to have appeared within weeks or months of his last exposure to Agent Orange in Vietnam and to have resolved within two years of the date of onset.  38 C.F.R. §3.309(e).  Thus, the presumption afforded under 3.309(e) cannot provide the basis for a grant of service connection.  38 C.F.R. §§ 3.307, 3.309.  Notwithstanding the foregoing presumption provisions, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, Public Law No. 102-4, § 2, 105 Stat.11 (1991), the Circuit Court has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The post-service evidentiary record shows the Veteran was first noted to have a history of peripheral polyneuropathy in January 2005.  Later records show that in April 2009, he complained of "Agent Orange deterioration" described as upper extremity weakness, history of neuropathy, muscle wasting, and progressive worsening of dexterity in both hands, which had its onset around 1986, almost 20 years post-service.  These records also show that more recently the Veteran has noticed wasting of the lower extremities.  

Also of record is an October 2009 medical opinion from a VA physician noting the Veteran had been a patient at the Sarasota Community Based Outpatient Clinic (CBOC) since 2003 and that he had peripheral neuropathy affecting the hands, arms, and legs.  In a subsequent opinion dated in October 2010, the VA examiner opined that the Veteran's peripheral neuropathy was more likely than not the result of his exposure to Agent Orange while stationed in Vietnam as there did not appear to be any other causative factor which could lead to any other plausible conclusion.  While the VA doctor has indicated a causal link between the Veteran's peripheral neuropathy and his conceded Agent Orange exposure, it is somewhat cursory in that no rationale was given and it was not accompanied by any clinical findings in support.  See Sklar v. Brown, 5 Vet. App. 140 (1993) (the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of a physician to provide a basis for his or her opinion affects the weight or credibility of the evidence); Bloom v. West, 12 Vet. App. 1985 (1999) (holding that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").  

The VCAA provides that an examination is necessary where there is competent evidence of a current disability, evidence that the current disability may be related to service, and the evidence is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A (West 2002).  Given the Veteran's presumed herbicide exposure and in the absence of an adequate medical opinion addressing whether a medical nexus exists between the Veteran's peripheral neuropathy and his period of service (including his presumed in-service exposure to herbicides), additional development is needed.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Also, on remand, ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  In this regard, the Board can find no clinical records from the Sarasota CBOC or evidence of an attempt by the RO to obtain such records.  Furthermore of record is a medical opinion from a private physician noting the Veteran had been exposed to Agent Orange and was rapidly becoming increasing disabled as a result.  Although the actual treatment records were not associated with this opinion, the Board believes that corresponding records may exist and that the Veteran's intent is to have them submitted for review.  

Therefore, AMC/RO should obtain copies of these records as they may contain medical findings and other conclusions that might be determinative in the disposition of the claims.  See Culver v. Derwinski, 3 Vet. App. 292 (1992) (VA has a duty to obtain all pertinent medical records which have been called to its attention by the appellant and by the evidence of record.)

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  After procuring the appropriate release of information forms where necessary, obtain all outstanding pertinent medical records of any treatment for peripheral neuropathy that the Veteran has undergone.  Specifically, the Veteran should be asked to provide the address and dates of treatment rendered to him by J.P.M., M.D. at the Florida Integrative Medical Center in Sarasota, Florida.  Also obtain any medical records from the Sarasota CBOC, pertaining to treatment of the Veteran for peripheral neuropathy since 2003.  

Document the attempts to obtain such records.  If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder.  

2.  The AMC/RO should forward the claims folder to an appropriate VA examiner for review and issuance of an opinion as to whether there is a nexus between any diagnosed peripheral neuropathy involving the bilateral upper and lower extremities and his service in Vietnam and presumed exposure to herbicides.  Prior to the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms.  The examination should include any diagnostic testing that is deemed necessary for an accurate assessment and the examiner should review the results of any testing prior to completing the report.  Complete diagnoses should be provided.  If no peripheral neuropathy is present, the examiner should state so. 

Based on a review of the claims file and the results of the Veteran's physical examination, the examiner should provide an opinion addressing whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any current peripheral neuropathy, if diagnosed, is causally related to exposure to herbicides in service or is in any other way causally related to the Veteran's service. 

Any opinion provided should include discussion of specific evidence of record.  The basis for the conclusions reached should be stated in full.  If any currently diagnosed disability cannot be regarded as having been incurred while the Veteran was in service, the examiner should specifically indicate so.  If the examiner cannot render an opinion with resorting to speculation, he should state so and discuss why an opinion cannot be provided. 

3.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the service connection claims on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


